DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide antecedent basis for the "source ion chamber" recited in claims 2 and 4. 
The specification does not provide antecedent basis for the "at least one ion exchange barrier" recited in claim 2. 
The specification does not provide antecedent basis for the following limitation recited in claim 4: "at least one counter-ion disposed therein, the at least one counter-ion selected from the group consisting of potassium hydroxide, sodium hydroxide, lithium hydroxide, methane sulfonic acid, carbonic acid, carbonate, bicarbonate, and the like."
Sufficient written description support for claims 2 and 4 is found in original claims 14 and 16 of parent application 15/043,332.
The specification does not provide antecedent basis for the " electrochemical detector, mass spectrometry detector, ultraviolet detector" recited in claim 16. 
Sufficient written description support for claim 16 is found in original claim 28 of parent application 15/043,332.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "at least one ion exchange barrier" must be shown or the feature(s) canceled from claim 2.  No new matter should be entered.
It is noted that Fig. 7 illustrates an ion exchange connector 130f disposed between the electrolyte reservoir 130d and the eluent generation chamber 130e. In contrast, claim 2 recites at
least one ion exchange barrier that separates the source ion chamber from [the] eluent generation chamber. A connector is the opposite of a barrier.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  The limitation "the ion exchange element" must be changed to "the first ion exchange element". Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows: 
"an analyte retention mechanism… being configured to retain at least a portion of the analyte" (claims 1, 6, and 7); 

"an eluent generation module… being configured to receive the discharged effluent and to generate the eluent from the discharged effluent, the eluent being substantially free of the analyte" (claims 1, 6, 8, 14, 18, and 19); 

"an analyte detection module" (claims 15 and 17-19);

"a first analyte concentrator assembly, the first analyte concentrator assembly retaining a first portion of the analyte and discharging a first effluent that is substantially free of the analyte" (claims 18 and 19); and

"a second analyte concentrator assembly, the second analyte concentrator assembly retaining a second portion of the analyte and discharging a second effluent that is substantially free of the analyte" (claims 18 and 19).

Regarding the limitation "an analyte retention mechanism," a "mechanism" within this phrase is a generic placeholder. Claim interpretation under 35 USC 112(f) is not applied to "an analyte retention mechanism" in claims 8-11 because claim 8 recites sufficient structure to perform the recited function ("the analyte retention mechanism comprises a first ion exchange element adapted for binding ionic molecules").
Regarding the limitation "an eluent generation module," a "module" within this phrase is a generic placeholder. Claim interpretation under 35 USC 112(f) is not applied to "an eluent generation module" in claims 2-5 because claim 2 recites sufficient structure to perform the recited function.
Regarding the limitation "an analyte detection module," a "module" within this phrase is a generic placeholder. Claim interpretation under 35 USC 112(f) is not applied to "an analyte detection module" in claim 16 because claim 16 recites sufficient structure to perform the recited function.
Regarding the limitation "analyte concentrator assembly," an "assembly" within this phrase is a generic placeholder.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02.  Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).

(I)
Original claim 10 recites the following limitations:
a fifth port in fluid communication with the first opening, the fifth port being selectively fluid connectable with the first port and with the fourth port; and
a sixth port in fluid communication with the second opening, the fifth port being selectively fluid connectable with the second port and with the third port,

Claim 10 is recited verbatim in original claim 22 of parent application 15/043,332.
Claim 10 depends from claims 8 and 9, which have written description support in the embodiments of Figs. 4A, 4B (see annotated Fig. 4A below) and Figs. 6A, 6B (see annotated Fig. 6A in section (II) below).
Regarding claim 10, the original disclosure provides written description support for a fifth port (102a, Figs. 4A, 4B; 103b, Figs. 6A, 6B) and a sixth port (102d, Figs. 4A, 4B; 103e, Figs. 6A, 6B), where the sixth port is selectively fluid connectable with the second port and with the third port, but original disclosure does not provide support for the fifth port being selectively fluid connectable with the second port and with the third port, in combination with the rest of the limitations of claims 9 and 10.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


(II)
Original claim 11 recites a second analyte concentration column, and depends from intervening claims 8-10.
Claim 11 is recited verbatim in original claim 23 of parent application 15/043,332.
Claim 11 requires the limitations of claim 9, which include the following:
the first fluid inlet comprising a first [port] of the plurality of ports, the first fluid outlet comprising a second [port] of the plurality of ports, the second fluid inlet comprising a third [port] of the plurality of ports, and the second fluid outlet comprising a fourth [port] of the plurality of ports,
The closest written description support for claim 11, inclusive of the limitations of intervening claims 8-10, in the figures and detailed description is found in the embodiment of Figs. 6A and 6B, as labeled in annotated Fig. 6A below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The above labeled assignment of the first port through the sixth port provide the limitations of claim 10, if claim 10 were amended to recite "the sixth 
Original claim 11 recites the following limitations:
the fluid valve further comprising:
a seventh port in fluid communication with the third opening;
an eighth port in fluid communication with the fourth opening;
a ninth port comprising a valve outlet; and
a tenth port comprising a valve inlet,
the seventh port being selectively fluid connectable with the first port and with the ninth port, and
the eighth port being selectively fluid connectable with the second port and with the third port,
the tenth port being in fluid communication with the ninth port,
wherein in the first fluid valve configuration:
the seventh port is in fluid communication with the ninth port;
fluid communication between the seventh port and the first port is restricted;
the eighth port is in fluid communication with the third port; and
fluid communication between the eighth port and the second port is restricted, and
wherein in the second fluid valve configuration:
the seventh port is in fluid communication with the first port;
fluid communication between the seventh port and the ninth port is restricted;
the eighth port is in fluid communication with the second port; and
fluid communication between the eighth port and the third port is restricted.

The above bolded limitations lack sufficient written description support in the original disclosure. 
The best disclosed match for the ninth port is connector port 103i, and the best disclosed match for the tenth port is connector port 103d. Connector port 103i does not comprise a valve outlet, and connector port 103d does not comprise a valve inlet. Instead, connector ports 103d and 103i connect with each other in an internal fluid path of valve 101.

Therefore, the Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-13, 16, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the source ion chamber separated from eluent generation chamber by the at least one ion exchange barrier." Because the term "eluent generation chamber" is not preceded by an article, it is unclear whether this limitation refers to the previously introduced limitation of "an eluent generation chamber."
Claim 4 recites the limitation "the at least one counter-ion selected from the group consisting of potassium hydroxide, sodium hydroxide, lithium hydroxide, methane sulfonic acid, carbonic acid, carbonate, bicarbonate, and the like." The phrase "and the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). The specification does not recite this limitation, let alone explain its meaning.
Claim 6 recites the limitation "wherein the second fluid inlet is disposed between and fluid coupled with the eluent generation module and the analyte retention mechanism such that the eluent passes from the eluent generation module to the analyte retention mechanism via the second fluid inlet." The limitation "the second fluid inlet is disposed between…the eluent generation module and the analyte retention mechanism" further limits claim 1, and accordingly claim 6 is not rejected under 35 USC 112(d). However, it is unclear how the following claim 6 limitation further limits claim 1: "wherein the second fluid inlet is … fluid coupled with the eluent generation module and the analyte retention mechanism such that the eluent passes from the eluent generation module to the analyte retention mechanism via the second fluid inlet." Independent claim 1 already recites the limitations "a second fluid inlet for receiving an eluent, the analyte retention mechanism being coupled with the second fluid inlet so as to receive the eluent; and an eluent generation module coupled … with the second fluid inlet of the analyte concentrator assembly, the eluent generation module being configured … to generate the eluent." While claim 1 does not explicitly describe the coupling of the second fluid inlet as "fluid coupled," this is implicit to receiving the eluent.
Claim 8 recites the limitation "the analyte concentrator assembly further comprises: a second fluid inlet for receiving the eluent, the second fluid inlet being coupled with the eluent generation module and the analyte retention mechanism." This limitation is indefinite because claim 1 already requires that analyte concentrator assembly comprises a second fluid inlet with these features.
Claims 8 and 9 recite the limitation "the second fluid inlet." There is insufficient antecedent basis for this limitation because both claim 1 and claim 8 previously introduce the limitation "a second fluid inlet."
Claim 8 recites the limitation "wherein: the analyte retention mechanism comprises a first ion exchange element adapted for binding ionic molecules…and the analyte concentrator assembly further comprises:…a first analyte concentrator column." Claim 1 recites that the analyte concentrator assembly comprises an analyte retention mechanism. Claim 8 is unclear in view of the specification because it requires that the analyte concentrator assembly comprises both an analyte retention mechanism and a distinct first analyte concentrator column. Claim 8 goes on to recite that the first analyte concentrator column comprises an encircling side wall at least partially bounding a first internal cavity, the first ion exchange element being disposed within the first internal cavity. While claim 8 does not require that the first analyte concentrator column comprises the first ion exchange element (consistent with a separate recitation of both the analyte retention mechanism and a first analyte concentrator column), the ordinary and customary meaning of an analyte concentrator column includes its analyte retention mechanism, such as an ion-exchange solid phase. The ordinary and customary meaning of an analyte concentrator column is not an empty shell. Because the specification does not provide a special definition of an analyte concentrator column, the use of this limitation as being distinct from an analyte retention mechanism in its internal cavity is indefinite. Claim 11 recites the limitation "wherein the analyte concentrator assembly further comprises: a second analyte concentrator column…" and is indefinite for analogous reasons. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 9 recites the limitations "a first of the plurality of ports," "a second of the plurality of ports," "a third of the plurality of ports," and "a fourth of the plurality of ports." It is unclear to what the ordinals refer. (A first port?)
Claims 9-11 recite the limitation "the first port." There is insufficient antecedent basis for this limitation in the claims. This rejection can be overcome by amending claim 9 to recite "a first port of the plurality of ports." The limitations "the second port," "the third port," and "the fourth port" lack antecedent basis for analogous reasons.
Claims 12 and 13 recite the limitation "the eluent generating component." There is insufficient antecedent basis for this limitation in the claims.
Claim 16 recites the limitation "the group consisting of a conductivity detector, electrochemical detector, mass spectrometry detector, ultraviolet detector and the like." The phrase "and the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). The specification does not recite this limitation, let alone explain its meaning.
Claim 19 recites the limitation "wherein the first analyte concentrator assembly and the second analyte concentrator assembly are each fluid coupled with a fluid valve such that: in a first valve configuration: first, the discharged first effluent is fluid transferred from…second…and third… and in the second valve configuration: first…second…and third…" It is unclear whether (i) the claimed method comprises the first, second, and third steps of the first valve configuration and the first, second, and third steps of the second valve configuration, or whether (ii) the first analyte concentrator assembly and the second analyte concentrator assembly are each fluid coupled with a fluid valve such that the subsequent steps are capable of being performed (but the method need not comprise the steps).
Claim 19 recites the limitations "the eluted portion of the analyte retained by the second analyte concentrator assembly" and "the eluted portion of the analyte retained by the first analyte concentrator assembly." There is insufficient antecedent basis for these limitations in the claim. Claim 18 previously recites the limitations "eluting at least a portion of the analyte retained by the first analyte concentrator assembly" and "eluting at least a portion of the analyte retained by the second analyte concentrator assembly," while claim 19 previously recites the limitations "to elute at least a portion of the analyte retained by the second analyte concentrator assembly" and "to elute at least a portion of the analyte retained by the first analyte concentrator assembly."
Claim 19 recites the limitation "the second valve configuration." There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites the limitation "the first ion exchange element being disposed within the first internal cavity."
Claim 11 depends indirectly from claim 8 and recites the limitation "the second internal cavity having a portion of the [first] ion exchange element disposed therein."
If a portion of the [first] ion exchange element is disposed within the second internal cavity, then the first ion exchange element is not disposed within the first internal cavity. Accordingly, claim 11 does not require all of the limitations of claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Srinivasan (US 2010/0139376; IDS).
Regarding claim 1, Srinivasan discloses an analyte concentrator system (embodiments of Figs. 1-3, 4, and 8), comprising:
an analyte concentrator assembly (valve 30 and concentrator column 32; Figs. 1-3, 4, and 8), comprising:
a first fluid inlet (port 22b, [0018]) for receiving a fluid sample comprising an analyte;
an analyte retention mechanism (ion exchange resin of concentrator column 32, [0021]) coupled with the first fluid inlet, the analyte retention mechanism being configured to retain at least a portion of the analyte ([0021]);
a first fluid outlet (port 30f, [0019], [0029]) for discharging an effluent of the fluid sample, the first fluid outlet being coupled with the analyte retention mechanism ([0019], [0029]); and
a second fluid inlet for receiving an eluent (port 22f, Fig. 2, "The purified eluent from trap 92 is then directed to valve 22 through port 22f," [0028]; or port 30d, Figs. 1,3, 4, and 8, "the eluent generated in eluent generator 36 flows into valve 30 through ports 30d and 30e through concentrator column 32 and out ports 30b and 30c," [0030]), the analyte retention mechanism being coupled with the second fluid inlet so as to receive the eluent ("The purified eluent from trap 92 is then directed to valve 22 through port 22f," [0028]); and
an eluent generation module (trap column 92, Fig. 2, [0028] or eluent generator 36, Figs. 1, 3, 4, and 8, [0019], [0020]) coupled with the first fluid outlet (port 30f) and with the second fluid inlet (port 22f, Fig. 2 or port 30d, Figs. 1,3, 4, and 8) of the analyte concentrator assembly, the eluent generation module being configured to receive the discharged effluent and to generate the eluent from the discharged effluent, the eluent being substantially free of the analyte ([0019],[0023], [0028], [0030]).
Regarding claim 6, Srinivasan discloses that the second fluid inlet (port 22f, Fig. 2 or port 30d, Figs. 1,3, 4, and 8) is disposed between and fluid coupled with the eluent generation module (trap column 92, Fig. 2, [0028] or eluent generator 36, Figs. 1,3, 4, and 8, [0019], [0020]) and the analyte retention mechanism (ion exchange resin of concentrator column 32, [0021]) such that the eluent passes from the eluent generation module to the analyte retention mechanism via the second fluid inlet ([0028] or [0020]).
Regarding claim 7, Srinivasan discloses that the analyte concentrator assembly further comprises a second fluid outlet (port 30c, Figs. 1-3, 4, and 8, [0018]-[0020]) for discharging a concentrated analyte sample, the second fluid outlet being coupled with the analyte retention mechanism.
Regarding claim 8, Srinivasan discloses that the analyte retention mechanism comprises a first ion exchange element adapted for binding ionic molecules (ion exchange resin of concentrator column 32, [0021]);
the analyte comprises at least one ionic molecule (intended use, whereby the ion exchange resin of concentrator column 32 is inherently capable of enriching the ionic analytes); and
the analyte concentrator assembly further comprises:
a second fluid inlet for receiving the eluent (port 22f, Fig. 2 or port 30d, Figs. 1,3, 4, and 8), the second fluid inlet being coupled with the eluent generation module (trap column 92, Fig. 2, [0028] or eluent generator 36, Figs. 1,3, 4, and 8, [0019], [0020]) and the analyte retention mechanism;
a second fluid outlet (port 30c, Figs. 1-3, 4, and 8, [0018]-[0020]) for discharging a concentrated analyte sample, the second fluid outlet being coupled with the analyte retention mechanism; and
a first analyte concentrator column (concentrator column 32; Figs. 1-3, 4, and 8), comprising:
an encircling side wall extending from a first end of the first analyte concentrator column to an opposing second end of the first analyte concentrator column, the side wall of the first analyte concentrator column at least partially bounding a first internal cavity, the first ion exchange element being disposed within the first internal cavity (implicit to concentrator column 32, which contains ion exchange resin [0021]);
a first opening disposed at the first end of the first analyte concentrator column and in fluid communication with the first internal cavity (opening of concentrator column 32 at port 30b, Figs. 1-3, 4, and 8), the first opening being selectively fluid connectable with the first fluid inlet (port 22b, which is selectively fluid connectable to port 30b via port 30a) and with the second fluid outlet (port 30c); and
a second opening disposed at the second end of the first analyte concentrator column and in fluid communication with the first internal cavity (opening of concentrator column 32 at port 30e, Figs. 1-3, 4, and 8), the second opening being selectively fluid connectable with the first fluid outlet (port 30f, Figs. 1-3, 4, and 8) and with the second fluid inlet (port 22f, which is selectively fluid connectable to port 30e via port 30d, Fig. 2 or port 30d itself, Figs. 1,3, 4, and 8).
Regarding claim 9, Srinivasan discloses that the analyte concentrator assembly further comprises a fluid valve (valve 30, Figs. 1,3, 4, and 8) having a plurality of selectively connectable ports, the fluid valve being selectively configurable between a plurality of configurations to selectively connect at least some of the plurality of ports, the first fluid inlet (port 22b, [0018]) comprising a first port (port 30a) of the plurality of ports, the first fluid outlet comprising a second port (port 30f) of the plurality of ports, the second fluid inlet (port 30d, Figs. 1,3, 4, and 8) comprising a third port (port 30d) of the plurality of ports, and the second fluid outlet comprising a fourth port (port 30c) of the plurality of ports,
wherein in a first fluid valve configuration (solid lines within valve 30, Figs. 1,3, 4, and 8, second mode, [0019]):
the first opening (port 30b) is in fluid communication with the first port (port 30a);
fluid communication between the first opening (port 30b) and the fourth port (port 30c) is restricted;
the second opening (port 30e) is in fluid communication with the second port (port 30f); and
fluid communication between the second opening (port 30e) and the third port (port 30d) is restricted, and
wherein in a second fluid valve configuration (dotted lines within valve 30, Figs. 1,3, 4, and 8; third mode, [0020]):
the first opening (port 30b) is in fluid communication with the fourth port (port 30c);
fluid communication between the first opening (port 30b) and the first port (port 30a) is restricted;
the second opening (port 30e) is in fluid communication with the third port (port 30d); and
fluid communication between the second opening (port 30e) and the second port (port 30f) is restricted.
Regarding claim 10, Srinivasan discloses that the fluid valve (valve 30, Figs. 1,3, 4, and 8) further comprises:
a fifth port (port 30b) in fluid communication with the first opening, the fifth port being selectively fluid connectable with the first port and with the fourth port; and
a sixth port (port 30e) in fluid communication with the second opening, the sixth 
wherein in the first fluid valve configuration (solid lines within valve 30, Figs. 1,3, 4, and 8, second mode, [0019]):
the fifth port (port 30b) is in fluid communication with the first port (port 30a);
fluid communication between the fifth port (port 30b) and the fourth port (port 30c) is restricted;
the sixth port (port 30e) is in fluid communication with the second port (port 30f); and
fluid communication between the sixth port (port 30e) and the third port (port 30d) is restricted, and
wherein in a second fluid valve configuration (dotted lines within valve 30, Figs. 1,3, 4, and 8; third mode, [0020]):
the fifth port (port 30b) is in fluid communication with the fourth port (port 30c);
fluid communication between the fifth port (port 30b) and the first port (port 30a) is restricted;
the sixth port (port 30e) is in fluid communication with the third port (port 30d); and
fluid communication between the sixth port (port 30e) and the second port (port 30f) is restricted.
Regarding claim 12, Srinivasan discloses a fluid pump (pump 20, Figs. 1-3, 4, and 8) connected (indirectly) to the eluent generating component (trap column 92, Fig. 2, [0028] or eluent generator 36, Figs. 1,3, 4, and 8, [0019], [0020]) and to the first fluid outlet (port 30f, [0019], [0029]) of the analyte concentrator assembly, the fluid pump being configured to facilitate fluid transfer of the discharged effluent to the eluent generating component ([0028], [0019]).
Regarding claim 13, Srinivasan discloses that the fluid pump (pump 20, Figs. 1-3, 4, and 8) is connected (indirectly) to a fluid transfer line (including line 34) that fluidly couples the eluent generating component (trap column 92, Fig. 2, [0028] or eluent generator 36, Figs. 1, 3, 4, and 8, [0019], [0020]) and the first fluid outlet (port 30f, [0019], [0029]) of the analyte concentrator assembly, the fluid pump being connected to the fluid transfer line between the eluent generating component and the first fluid outlet so as to facilitate fluid transfer of the discharged effluent to the eluent generating component ([0028], [0019]).
Regarding claim 14, Srinivasan discloses an outlet valve (implicit to suppressor 42, Fig. 2) disposed between and connected to the first fluid outlet (port 30f, [0019], [0029]) and the eluent generation module (trap column 92, Fig. 2, [0028]), the outlet valve being selectively configurable between a plurality of configurations, wherein in a first outlet valve configuration the first fluid outlet is in fluid communication with the eluent generation module (fluid flow from suppressor 42 to detector 44, Fig. 2, [0027]) and in a second outlet valve configuration fluid communication between the first fluid outlet and the eluent generation module is restricted (fluid flow from suppressor 42 to exit in line 44 to waste in line 50, Fig. 2, [0029]).
Regarding claims 15 and 16, Srinivasan discloses an analyte detection module (detector 44, Figs. 1-3, 4, and 8; Dionex ICS 2500 Ion chromatograph, [0047]) comprises at least one detector selected from the group consisting of a conductivity detector (conductivity cell 44, [0038]).
Regarding claim 17, Srinivasan discloses that the analyte detection module comprises a computer (implicit to the generation of Fig. 2, [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Liu (US 6,225,129; IDS).
Regarding claims 2-4, Srinivasan does not explicitly teach that the eluent generation module (eluent generator 36, Figs. 1, 3, 4, and 8) has the features recited in claims 2-4. However, Srinivasan teaches "The eluent generator 36 may be of the type set forth in U.S. Pat. No. 6,225,129 and sold by Dionex Corporation" ([0022]).
	Regarding claims 2-4, the prior art of Liu, which is the U.S. Pat. No. 6,225,129 taught by Srinivasan, discloses that the eluent generation module comprises an eluent generating component, the eluent generating component comprising an electrolytic chamber (Fig. 3; abstract; col. 8, line 40 to col. 9, line 20), the electrolytic chamber comprising:
a source ion chamber (ion supply reservoir 10);
an eluent generation chamber (generation chamber 12); 
at least one ion exchange barrier (charged barrier 14, abstract), the source ion chamber separated from eluent generation chamber by the at least one ion exchange barrier; and 
an anode (anode 16) and a cathode (cathode 18) disposed substantially opposite the anode, the electrolytic chamber disposed at least partially (including ion supply reservoir 10 and generation chamber 12) between the anode and the cathode (Fig. 3);
wherein the source ion chamber comprises an electrolyte reservoir (ion supply reservoir 10) having at least one counter-ion disposed therein, the at least one counter-ion selected from potassium hydroxide, sodium hydroxide, lithium hydroxide, methane sulfonic acid, carbonic acid, carbonate, bicarbonate, and the like (potassium salt such as K2HPO4, col. 9, lines 9-20).
For the benefit of selecting the known eluent generator recommended by Srinivasan, it would have been obvious to one of ordinary skill in the art at the time of filing to select the eluent generator of Liu as Srinivasan's eluent generator 36.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 5, Srinivasan teaches that the eluent generation module further comprises one or more components selected from the group consisting of:
a degasser connected to the eluent generating component (degas module 38, [0022]); and
a trap column connected to the eluent generating component ([0022]).


Allowable Subject Matter
Claim 18 is allowed.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The prior art of record discloses a method of concentrating an analyte using dual concentrator columns, including Dionex (Dionex Technical Note 8: The Use of Concentrator Columns in Ion Chromatography, 1994; IDS) (section 3, pages 3-4; Fig. 3). 
The prior art of record does not disclose or suggest a method having all of the limitations of independent claim 18, including "the discharged first effluent being fluid transferred from the first analyte concentrator assembly to an eluent generation module;" "the discharged second effluent being fluid transferred from the second analyte concentrator assembly to the eluent generation module;" "processing the transferred first effluent within the eluent generation module so as to produce a first eluent … the first eluent being fluid transferred from the eluent generation module to the second analyte concentrator assembly;" "processing the transferred second effluent within the eluent generation module so as to produce a second eluent …the second eluent being fluid transferred from the eluent generation module to the first analyte concentrator assembly;" "eluting at least a portion of the analyte retained by the first analyte concentrator assembly with the second eluent so as to produce a first concentrated analyte sample, the first concentrated analyte sample being fluid transferred from the first analyte concentrator assembly to an analyte detection module" and "eluting at least a portion of the analyte retained by the second analyte concentrator assembly with the first eluent so as to produce a second concentrated analyte sample, the second concentrated analyte sample being fluid transferred from the second analyte concentrator assembly to the analyte detection module."
The patent US 11,226,274 of the parent application 15/043,332 has been considered with respect to double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797